Name: Commission Regulation (EEC) No 2648/92 of 11 September 1992 enabling Member States to authorize preventive withdrawals of apples and pears
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 12. 9 . 92 Official Journal of the European Communities No L 266/13 COMMISSION REGULATION (EEC) No 2648/92 of 11 September 1992 enabling Member States to authorize preventive withdrawals of apples and pears Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION : Article 1 Member States may authorize producer organizations established on their territory to undertake preventive withdrawals of apples and pears during the 1992/93 marketing year. Article 2 1 . Preventive withdrawals may not relate to more than 769 200 tonnes of apples and 225 460 tonnes of pears distributed by Member States in the following manner, in tonnes : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1 754/92 (2), and in particular Article 15a (2) thereof, Whereas Commission Regulation (EEC) No 1596/79 of 26 July 1979 on preventive withdrawals of apples and pears (3), as last amended by Regulation (EEC) No 2647/92 (4), lays down the circumstances under which preventive withdrawals may be authorized ; Whereas, for the 1992/93 marketing year, apple produc ­ tion is estimated at 9 198 570 tonnes ; whereas expected surpluses in relation to production of 7 660 000 tonnes amount to 1 538 570 tonnes ; whereas preventive with ­ drawals may relate to no more than 50 % of this quantity, that is, 769 200 tonnes ; Whereas, for the 1992/93 marketing year, pear production is estimated at 2 710 935 tonnes ; whereas expected surpluses in relation to production of 2 360 000 tonnes amount to 450 935 tonnes ; whereas preventive with ­ drawals may relate to no more than 50 % of this quantity, that is 225 460 tonnes ; Whereas these quantities should be distributed among the various Member States in proportion to the surpluses anti ­ cipated in each one of them in respect of varieties subject to withdrawals ; Whereas the prices communicated in accordance with the provisions of the first subparagraph of Article 17 ( 1 ) of Regulation (EEC) No 1035/72 have stood on several representative markets of the Community below the basic price ; Belgium Denmark Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Spain Portugal Apples 37 900 1 400 52 100 34 800 257 600 1 200 204 100 200 37 300 18 800 99 900 23 900 Pears 13 100 200 22 100 11 500 30 000 10 65 630 20 15 800 4 500 43 700 18 900. 2. Preventive withdrawals may relate only to varieties referred to in the Annex. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 September 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 118, 20. 5. 1972, p. 1 . (2) OJ No L 180, 1 . 7. 1992, p. 23. (3) OJ No L 189, 27. 7. 1979, p. 47. (4) See page 12 of this Official Journal . No L 266/ 14 Official Journal of the European Communities 12. 9 . 92 ANNEX List of varieties of apples which may be the subject of preventive withdrawals Golden Delicious Imperatore Red Delicious and mutations Stark Delicious Starkcrimson Black Stayman Staymanred Stayman Winesap Richared Macintosh Red Belle de Boskoop Delicious Pilafa Granny Smith Bramley's Seedling Ingrid Marie Glockenapfel Jonagold Bravo de esmolfe Casa ' nova de Alcobaga Riscadinha List of varieties of pears which may be the subject of preventive withdrawals Passe Crassana ConfÃ ©rence DoyennÃ © du Comice Empereur Alexandre Crystalli Alexandre Lucas Rocha